t c memo united_states tax_court kenneth m moore petitioner v commissioner of internal revenue respondent docket no 11227-12l filed date basil j boutris for petitioner kimberly a kazda for respondent memorandum findings_of_fact and opinion haines judge petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or pursuant to sec_6330 petitioner seeks review of respondent’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules of continued determination to proceed with collection of unpaid trust fund recovery penalties assessed against petitioner for various periods the issue for decision is whether the internal_revenue_service irs appeals_office abused its discretion in sustaining the proposed levy action against petitioner findings_of_fact some of the facts have been stipulated and are so found those exhibits attached to the stipulation which were found admissible are incorporated by this reference petitioner resided in california when the petition was filed respondent mailed a final notice_of_intent_to_levy levy notice to petitioner for trust fund recovery penalties under sec_6672 for periods ending june september and date and march september and date periods at issue in response to the levy notice petitioner timely requested a sec_6330 hearing on the form request for a collection_due_process or equivalent_hearing in which petitioner requested a hearing he stated that he was interested in an installment_agreement or an offer-in- compromise oic as a collection alternative continued practice and procedure amounts are rounded to the nearest dollar the irs appeals_office assigned a settlement officer to conduct petitioner’s sec_6330 hearing petitioner submitted financial information and an oic based on doubt as to collectibility he proposed to pay a total of dollar_figure over years to satisfy his outstanding tax_liabilities estimated to be dollar_figure in a letter the settlement officer notified petitioner that his reasonable collection potential was greater than a total of dollar_figure and as a result his oic would be rejected thereafter petitioner mailed the settlement officer a letter stating that he believed his income and expenses were incorrectly calculated upon further consideration the settlement officer revised her calculations but still determined that petitioner had a reasonable collection potential greater than dollar_figure respondent mailed petitioner a determination notice sustaining the proposed collection action for the periods at issue in evaluating petitioner’s oic the settlement officer determined that petitioner and his spouse had monthly income from social_security_benefits and pension benefits of dollar_figure and monthly allowable expenses of dollar_figure which exceeded the amount of expenses petitioner claimed in his oic proposal she also determined petitioner had net realizable equity in assets of dollar_figure on the basis of these calculations she determined petitioner had a reasonable collection potential of dollar_figure the determination notice included a note in which the settlement officer stated petitioner and his spouse would likely deplete their pension benefits before the statutory period for collection ended because of the rate at which they had been drawing on those benefits accounting for this circumstance the settlement officer provided an alternative calculation of petitioner’s reasonable collection potential as part of that calculation she found the rate at which petitioner and his spouse had previously depleted their pension benefits over an extended period of months she estimated that petitioner and his spouse’s monthly income from the pension benefits would continue for months using a 35-month term and holding all other variables from her initial calculation constant she calculated that petitioner had a reasonable collection potential of dollar_figure more than three times petitioner’s oic petitioner filed a petition with this court contesting the determination notice opinion petitioner conceded at trial that the underlying liabilities are not at issue we therefore review the appeals office’s determination for abuse_of_discretion 114_tc_176 an abuse_of_discretion occurs when a decision is based on an erroneous view of the law or a clearly erroneous assessment of the facts keller v commissioner f 3d big_number 9th cir petitioner contends that the settlement officer’s rejection of his oic based on doubt as to collectibility constituted an abuse_of_discretion we disagree sec_7122 provides that t he secretary may compromise any civil case arising under the internal revenue laws whether to accept an oic is left to the secretary’s discretion 447_f3d_706 9th cir aff’g tcmemo_2004_13 sec_301_7122-1 proced admin regs the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs in his hearing petitioner sought a compromise based on doubt as to collectibility the secretary may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1 proced admin regs under irs procedures the irs will not accept a compromise that is less than the doubt as to liability and doubt as to effective tax_administration are not at issue in this case reasonable collection potential of the case absent a showing of special circumstances see revproc_2003_71 sec_4 2003_2_cb_517 petitioner offered dollar_figure to settle his outstanding tax_liabilities which were estimated to exceed dollar_figure the settlement officer reviewed the information submitted by petitioner during the hearing determined that petitioner had a reasonable collection potential of dollar_figure and rejected petitioner’s oic petitioner claims that the settlement officer erred in calculating his reasonable collection potential because her calculation failed to take into account that the pension benefits of petitioner and his spouse would be depleted to cover living_expenses before the statutory period for collection expired the settlement officer recognized that petitioner and his spouse would likely deplete their pension benefits before the statutory period for collection ended she did an alternative calculation taking this circumstance into account and found that petitioner had a reasonable collection potential of dollar_figure more than three times petitioner’s dollar_figure oic moreover petitioner did not show that in general reasonable collection potential is calculated by multiplying a taxpayer’s monthly income available to pay taxes by the number of months remaining in the statutory period for collection and adding to that product the realizable net equity in the taxpayer’s assets 136_tc_475 aff’d 502_fedappx_1 d c cir he presented information to the settlement officer regarding special circumstances that would justify her accepting his oic accordingly we find the settlement officer did not abuse her discretion in rejecting petitioner’s oic petitioner also asserted in his petition and his pretrial memorandum that the settlement officer abused her discretion by refusing to allow him to submit an installment_agreement proposal in addition to his oic petitioner did not stipulate facts present admissible evidence or otherwise address this issue at trial accordingly the issue is deemed conceded see rule b 87_tc_1 n in conclusion petitioner failed to establish that the settlement officer abused her discretion and respondent may proceed with the proposed levy action in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
